ITEMID: 001-75223
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: CELIK AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants whose names appear in the appendix are Turkish nationals. They are represented before the Court by Mr Mahmut Vefa, a lawyer practising in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until 1994 the applicants all lived in Akçabudak village, in the district of Lice in the Diyarbakır province, where they own property.
In May 1994 security forces forcibly evacuated Akçabudak on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Diyarbakır where they currently live.
On 26 October 1995 the mayor filed a petition with the office of the Diyarbakır Governor and asked the latter either to allow the residents to return to their village or to provide them with alternative residences.
On 18 April 1996 the mayor filed a petition with the office of the Lice District Governor and asked the latter to provide financial aid and alternative residence for the residents.
On 24 July 1996 the mayor filed a petition, on behalf of the residents, with the office of the Prime Minister requesting permission to return to their village.
On 12 August 1996 the office of the Prime Minister sent the following reply to him:
“Your petition containing a request of permission to return to your village has been transmitted to the Governor’s office in Diyarbakır for examination.”
On 18 September 1996 the mayor filed a petition with the office of the Diyarbakır Governor and asked the latter to provide any type of aid for the residents.
On 25 June 1998 the mayor filed a petition with the offices of the Diyarbakır Governor of the state-of-emergency region, the Diyarbakır Governor and the Deputy Prime Minister and asked the latter to provide any type of aid for the residents.
On an unspecified date, the mayor filed a petition, on behalf of the residents, with the office of the Diyarbakır Governor and requested financial aid and compensation for the damages they had suffered.
On 20 July 1998 the office of the Diyarbakır Governor of the state-of-emergency region sent the following reply to him:
“...The office of the Diyarbakır Governor of the state-of-emergency region had constructed five hundred houses in Çölgüzeli village and they were allocated to the citizens by lots.
Your requests will be taken in to consideration if such a construction project were to be implemented in the future.”
On 17 January 2001 the mayor filed a petition, on behalf of the residents, with the office of the Diyarbakır Governor requesting permission to return to their village and financial aid.
On 18 and 31 July 2001 five of the applicants lodged petitions with the Public Prosecutor’s office in Lice complaining about the burning down of their houses by security forces. However, the Public Prosecutor did not commence an investigation into the applicants’ allegations.
On 16 August 2001 one of the applicants, Ahmet Öztek, filed a petition with the office of the Lice District Governor requesting permission to return to his village.
On 4 September 2001 the Lice District Governor sent the following reply to the applicant:
“...The Akçabudak village has been abandoned for a long time. Therefore, there are deficiencies in the infrastructure of the village. Consequently, if you return to your village, you will experience serious difficulties as regards the roads, water, electricity, telephone, etc.
...”
On 9 September 2001 the Commander of District Gendarmerie Headquarters in Lice sent letters to the mayors of the villages in the Lice District and informed them that access to some villages of Lice District would only be possible during daytime in summer. The Commander further stated that the villagers would be allowed to work in their farms but would not be allowed to spend the nights in their village. It was noted that permission for access to village should be sought from local gendarmerie stations. Akçabudak was not listed among the villages to which access would be allowed under the aforementioned conditions.
On 11 September 2001, the 2nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office in Lice informing him that the military operations against terrorists would continue to be carried out in the district. The commander requested the District Governor’s office to warn the inhabitants in the region that the security forces would not be responsible for any casualties that might occur in the course the operations.
On 9 October 2001 the office of the Gendarmerie General Command attached to the Ministry of the Interior sent a letter to the mayor informing him that by reason of the military operations, which were to be conducted on 10, 11 and 12 October 2001, access to villages of Saydamlı, Yalımlı, Akçabudak and Bayırlı would not be permitted until further notice.
On 25 December 2001 the applicants’ representative, Mr Mahmut Vefa, filed a petition, on behalf of the applicants, with the office of the Gendarmerie General Command attached to the Ministry of the Interior requesting pecuniary and non-pecuniary compensation for the damage they had suffered.
On an unspecified date, Mr M.Vefa brought an action, on behalf of fortythree applicants, with the Diyarbakır Administrative Court requesting pecuniary and non-pecuniary compensation for the damage the applicants had suffered.
On 17 June 2002 the Diyarbakır Administrative Court dismissed the action on the basis of Article 5 of the Law No. 2577.
On 24 July 2002 the representative appealed against the decision of the Diyarbakır Administrative Court.
On 2 August 2002 the office of the Gendarmerie General Command sent the following reply to the complainants’representative:
“...No military operations were conducted during April 1994 in Lice.
...
In order to receive compensation, a copy of the civil or administrative courts’ judgments on the payment of compensation should also be submitted. Furthermore, if you did not file a petition with a court, for compensation within the statutory time limit, prescribed by Law No. 2577, your future petitions would be rejected.
...”
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
